 

Exhibit 10.9

 

LICENSE AGREEMENT

 

The parties agree as follows:

 

Date of this

     

LICENSE:

 

May 1, 2014

         

Parties to this

 

LICENSOR:

Qualstar Corporation

LICENSE:

 

Address for notices:

3990-B Heritage Oak Court

      Simi Valley, California 93063             You, the LICENSEE:

BKF Capital Group, Inc.

    Address for notices:

3990-B Heritage Oak Court

     

Simi Valley, California 93063

Information from

     

Over-Lease:

 

Landlord:

Industrial Value Fund 111OP

    Address for notices: 500 Chesterfield Parkway       Malvern, Pennsylvania 
19355             Date of Overlease: February 1, 2001             Term of
Overlease: February 1, 2010 to December 31, 2015.             A copy of the
Overlease has been provided to LICENSEE.        

Term of License:

1.

The term of the LICENSE shall be May 1, 2014 to December 30, 2015 (the “Term”),
however either party can terminate this License on thirty (30) days written
notice.

       

Scope of License:

2.

LICENSEE shall have a license to occupy and use one furnished office at 3990-B
Heritage Oak Court, Simi Valley, California 93063 (the “Demised Premises”). The
Demised Premises are depicted by the cross-hatched area on Exhibit A, attached
hereto. Pursuant to this License the LICENSEE shall also be provided the use of
a telephone system solely for domestic calls, internet connection, networked
printers, copier and access to reception areas and conference room space.
LICENSEE shall be responsible for any fees or expenses associated with
programming of telephones or computer equipment and for putting LICENSEE’s name
on the door or directory.

       

Use of Premises:

3.

The Demised Premises may be used only for professional offices.

       

License Fee:

4.

Licensee agrees to pay to Licensor $14,400.00 as rent for the Demised Premises
during the Term of this License. Rent shall be payable in advance in equal
monthly installments of $1,200.00 each on the 1st day of the preceding calendar
month, commencing on May 1, 2014 and continuing monthly until the end of the
Term, except the first partial month’s rent shall be paid upon the execution of
this License.

 

 
 

--------------------------------------------------------------------------------

 

 

Security Deposit:

5.

Licensee has deposited with Licensor the sum of $1,200.00 as security for the
full and faithful performance and observance by Licensee of the terms, covenants
and conditions of this License. If Licensee shall fully and faithfully observe
and perform all of the terms, covenants and conditions of this License, the
security, without interest, shall be returned to Licensee after the end of the
term of this License and the delivery of possession of the demised premises to
Licensor.

       

Notices:

6.

All notices in the LICENSE shall be sent by personal delivery, certified mail,
“return receipt requested” or recognized overnight carrier.

       

Subject to

     

Overlease:

7.

The LICENSE is subject to the Overlease. It is also subject to any agreement to
which the Overlease is subject. LICENSEE understands that it is subject to the
Overlease and that the LICENSEE will not violate it in any way. 

       

Adopting the

     

Over-Lease:

8.

The provisions of the Overlease are part of this LICENSE.

       

No authority:

9.

The LICENSEE, has no authority to contact or make any agreement with the
Landlord about the Demised Premises or the Overlease. The LICENSEE, may not pay
rent or other charges to the Landlord, but shall only make payments to the
LICENSOR. 

       

Successors:

10.

Unless otherwise stated, the LICENSE is binding on all parties who lawfully
succeed to the rights or take the place of the LICENSOR or you, the LICENSEE.
Examples are an assign, heir, or a legal representative such as an executor of
your will or administrator of your estate.

       

Changes:

11.

This LICENSE can be changed only by an agreement in writing signed by parties to
the LICENSE.

       

Rider:

12.

The terms and conditions set forth in the attached RIDER are
expressly incorporated herein and made a part of this LICENSE.

 

 

LICENSOR:    Qualstar Corporation

LICENSEE: BKF Capital Group, Inc.        

By: /s/ Louann Negrete

By: /s/ Steven N. Bronson

   

Print Name: Louann Negrete

Print Name: Steven N. Bronson

Title: CFO

Title:     CEO

  